Paterson, J.
This is an action for damages occasioned by the malicious prosecution of a criminal action against the plaintiff before a justice of the peace of Los Angeles County.
The-findings of the court were in favor of the plaintiff, and judgment was entered against the defendant for the sum of four hundred dollars and costs.
Appellant claims that the court erred in permitting the plaintiff to testify to the injury to his feelings, caused by the arrest, the only special damages alleged being twenty-five dollars paid an attorney for the defense of the respondent in a criminal action, and fifty dollars loss on account of detention from business for two days.
We think that the evidence was properly allowed under the general allegation as to damages. Bodily pain and suffering come under the head of general damages, because they result naturally and directly from bodily harm, and injuries to the feelings flow as naturally and as directly from treatment like that complained of herein. (1 Sutherland on Damages, secs. 763-766.)
Appellant contends, also, that the court erred in overruling his objection to the introduction in evidence of *631copies of the complaint, warrant of arrest, proceedings, and docket entries in the criminal action tried before the justice of the peace certified by the latter.
The papers were attached together, and were objected to as a whole. They included a certified copy of the entries in the docket. Such copy is made prima facie evidence of the facts stated by the provisions of section 912 of the Code of Civil Procedure. As some of the evidence offered as a whole was admissible, and as appellant failed to specify any particular portion to which lie addressed his objection, there was no error in the ruling of the court. (Board of Education v. Keenan, 55 Cal. 647.) Furthermore, it appears from the defendant’s own evidence that he prosecuted the case referred to, and that the plaintiff was acquitted.
Judgment and order affirmed.
Harrison, J., and Garoutte, J., concurred.